Title: To Thomas Jefferson from Robert Montgomery, 23 July 1793
From: Montgomery, Robert
To: Jefferson, Thomas


Liverpool, 23 July 1793. Since leaving Alicante on 26 May for a tour of England and Ireland required by his business, he has received a letter from his brother, John Montgomery of Boston, announcing the reception of his commission and instructions for the Alicante consulship, which his brother will either send by the first safe conveyance or deliver when he comes to Alicante, where he is expected shortly. He thanks Congress for this mark of confidence and will return to Alicante and assume office after the completion of his business here in a few weeks. On his way here he spent a few days with our plenipotentiaries in Aranjuez, where he learned that Charles IV had decided to make New Orleans a free port on condition that all ships going there first obtain passports in Spain.  He immediately gave notice of this to Short, who had had no idea that anything like it was under consideration, and believes Short mentioned this news in a 10 June letter to TJ. In Lisbon he delivered copies of Short’s letter to Humphreys and Captain Dekay of New York, taking the latter’s receipt, and in Falmouth to James Barry of Baltimore, who was just about to leave. As soon as he arrives in Alicante, he will write to TJ in accordance with his instructions.
